TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-04-00329-CR


Anthony Lee Gardner, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT

NO. 0001942, HONORABLE WILFORD FLOWERS, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

On October 31, 2000, Anthony Lee Gardner was sentenced to fifteen years in prison
for sexually assaulting a child.  On March 22, 2004, Gardner filed a motion for out of time appeal
in the district court.  See Tex. R. App. P. 26.2(a).  The court overruled the motion and the record was
forwarded to this Court.  The court certified that this is a plea bargain case and Gardner has no right
of appeal.  See Tex. R. App. P. 25.2(d).
Because the notice of appeal was not timely, we lack jurisdiction to dispose of the
purported appeal in any manner other than by dismissing it for want of jurisdiction.  See Slaton v.
State, 981 S.W.2d 208 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522-23 (Tex. Crim.
App. 1996).

The appeal is dismissed.


				__________________________________________
				Jan P. Patterson, Justice
Before Chief Justice Law, Justices Patterson and Puryear
Dismissed for Want of Jurisdiction
Filed:   June 24, 2004
Do Not Publish